Case: 2:20-cv-00101-SDM-KAJ Doc #: 14 Filed: 02/27/20 Page: 1 of 9 PAGEID #: 32

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
ICON ENTERTAINMENT GROUP,
et al., : Case No, 2:20-cv-00101
Plaintiffs, : Judge Sarah D. Morrison
v. : Magistrate Judge Kimberly A. Jolson

STEVEN G. ROSSER, ef al.,
JURY DEMAND ENDORSED HEREON
Defendants.

 

DEFENDANTS STEVEN G. ROSSER AND WHITNEY R. LANCASTER’S
ANSWER TO PLAINTIFFS’ COMPLAINT

 

Now come Defendants Steven G. Rosser and Whitney R. Lancaster (“Defendant Officers’)

by and through counsel, and hereby state their Answer to Plaintiffs’ Complaint as follows:
I. Jurisdiction and Venue

1, Defendant Officers admit that this Court has jurisdiction. Further answering, to the
extent that any other allegations are made against Defendant Officers in Paragraph 1 of Plaintiffs’
Complaint, Defendant Officers deny the same.

2. Paragraph 2 of Plaintiffs’ Complaint contains legal conclusions to which no
response is required. To the extent that any allegations are made against Defendant Officers in
Paragraph 2, Defendant Officers deny the same.

3. Paragraph 3 of Plaintiffs’ Complaint contains legal conclusions to which no
response is required. To the extent that any allegations are made against Defendant Officers in

Paragraph 3, Defendant Officers deny the same.

 
Case: 2:20-cv-00101-SDM-KAJ Doc #: 14 Filed: 02/27/20 Page: 2 of 9 PAGEID #: 33

4, Defendant Officers admit that venue is proper in this forum. Further answering, to
the extent that any other allegations are made against Defendant Officers in Paragraph 4 of
Plaintiffs’ Complaint, Defendant Officers deny the same.

II. Parties

5. Defendant Officers deny each and every allegation contained in Paragraph 5 of
Plaintiffs’ Complaint for want of information sufficient upon which to form a belief.

6. Defendant Officers deny each and every allegation contained in Paragraph 6 of
Plaintiffs’ Complaint for want of information sufficient upon which to form a belief.

7, Defendant Officers deny each and every allegation contained in Paragraph 7 of
Plaintiffs’ Complaint for want of information sufficient upon which to form a belief.

8. Defendant Officers admit that they are being sued in their individual capacity and
that they were employees of the Columbus Police Department during the time period relevant to
the Complaint. Defendant Officers further admit that they worked in the Vice Unit during that
time. Defendant Officers deny any and all remaining allegations in Paragraph 8.

9, Defendant Officers admit the allegations contained in Paragraph 9 of Plaintiffs’
Complaint.

Il. Factual Allegations

10. Defendant Officers admit the allegation contained in Paragraph 10 of Plaintiffs’
Complaint that they are aware of all of the elements of the laws they are required to enforce.
Further answering, to the extent any other allegations are made against Defendant Officers in
Paragraph 10, Defendant Officers deny the same.

11. Defendant Officers admit that they have access to a book containing the elements

of City and State Criminal offenses, including the elements associated with R.C. 2907.40.
Case: 2:20-cv-00101-SDM-KAJ Doc #: 14 Filed: 02/27/20 Page: 3 of 9 PAGEID #: 34

12. Paragraph 12 of Plaintiffs’ Complaint contains legal conclusions to which no
response is required. R.C. § 2907.40(C)(2) speaks for itself, and to the extent that any allegations
are made against Defendant Officers in Paragraph 12, Defendant Officers deny the same.

13. Paragraph 13 of Plaintiffs’ Complaint contains legal conclusions to which no
response is required. R.C. § 2907.40(A)(8) speaks for itself, and to the extent that any allegations
are made against Defendant Officers in Paragraph 13, Defendant Officers deny the same.

14. ‘Defendant Officers admit the allegations contained in Paragraph 14 of Plaintiffs’
Complaint.

15, Defendant Officers deny each and every allegation contained in Paragraph 15 of
Plaintiffs’ Complaint.

16. Defendant Officers deny each and every allegation contained in Paragraph 16 of
Plaintiffs’ Complaint.

17. Defendant Officers admit that they spent hours in Kahoots while in their official
capacity. Further answering, Defendant Officers deny any and all remaining allegations in
Paragraph 17 of Plaintiffs’ Complaint.

18. Defendant Officers deny each and every allegation contained in Paragraph 18 of
Plaintiffs’ Complaint.

19, Defendant Officers admit the allegations contained in Paragraph 19 of Plaintiffs’
Complaint.

20. Defendant Officers deny each and every allegation contained in Paragraph 20 of
Plaintiffs’ Complaint.

21. Defendant Officers deny each and every allegation contained in Paragraph 21 of

Plaintiffs’ Complaint for want of information sufficient upon which to form a belief.

 
Case: 2:20-cv-00101-SDM-KAJ Doc #: 14 Filed: 02/27/20 Page: 4 of 9 PAGEID #: 35

22. Defendant Rosser denies each and every allegation contained in Paragraph 22 of
Plaintiffs’ Complaint.

23. Defendant Rosser denies each and every allegation contained in Paragraph 23 of
Plaintiffs’ Complaint.

24. Defendant Officers deny each and every allegation contained in Paragraph 24 of
Plaintiffs’ Complaint.

25, Defendant Officers deny each and every allegation contained in Paragraph 25 of
Plaintiffs’ Complaint.

26. Defendant Rosser admits the allegations contained in Paragraph 26 of Plaintiffs’
Complaint. Further answering, Defendant Rosser states that the criminal complaint speaks for
itself, and to the extent the allegations in Paragraph 26 vary therefrom, Defendant Rosser denies
those allegations.

27. Defendant Officers admit the allegations contained in Paragraph 27 of Plaintiffs’
Complaint.

28. Defendant Rosser denies each and every allegation contained in Paragraph 28 of
Plaintiffs’ Complaint.

29. Defendant Officers deny each and every allegation contained in Paragraph 29 of
Plaintiffs’ Complaint.

30. Defendant Officers admit the allegations contained in Paragraph 30 of Plaintiffs’
Complaint.

31. Defendant Officers deny each and every allegation contained in Paragraph 31 of

Plaintiffs’ Complaint.
Case: 2:20-cv-00101-SDM-KAJ Doc #: 14 Filed: 02/27/20 Page: 5 of 9 PAGEID #: 36

32. Defendant Rosser denies each and every allegation contained in Paragraph 32 of
Plaintiffs’ Complaint.

33. | Defendant Rosser denies each and every allegation contained in Paragraph 33 of
Plaintiffs’ Complaint.

34, Defendant Rosser denies each and every allegation contained in Paragraph 34 of
Plaintiffs’ Complaint.

35, Defendant Officers deny each and every allegation contained in Paragraph 35 of
Plaintiffs’ Complaint.

36. Defendant Officers deny each and every allegation contained in Paragraph 36 of
Plaintiffs’ Complaint.

37. Defendant Officers deny each and every allegation contained in Paragraph 37 of
Plaintiffs’ Complaint.

38. Defendant Officers deny each and every allegation contained in Paragraph 38 of
Plaintiffs’ Complaint.

39. Defendant Officers deny each and every allegation contained in Paragraph 39 of
Plaintiffs’ Complaint.

40. Defendant Officers deny each and every allegation contained in Paragraph 40 of
Plaintiffs’ Complaint.

41. In answering Paragraph 41 of Plaintiffs’ Complaint, Defendant Officers admit they
were aware of their duties as sworn law enforcement officers. Further answering, Defendant
Officers deny any implication that they intimidated, harassed, coerced, or interfered with the
operation of Plaintiffs’ business. Defendant Officers deny any and all remaining allegations

contained in Paragraph 41.
Case: 2:20-cv-00101-SDM-KAJ Doc #: 14 Filed: 02/27/20 Page: 6 of 9 PAGEID #: 37

42. Defendant Officers deny each and every allegation contained in Paragraph 42 of
Plaintiffs’ Complaint.

43, Defendant Officers deny each and every allegation contained in Paragraph 43 of
Plaintiffs’ Complaint.

44, Paragraph 44 of Plaintiffs’ Complaint contains legal conclusions to which no
response is required. To the extent that any allegations are made against Defendant Officers in
Paragraph 44, Defendant Officers deny the same.

45. Defendant Officers admit the allegations contained in Paragraph 45 of Plaintiffs’
Complaint.

IV. Claims for Relief

46, Defendant Officers deny each and every allegation contained in Paragraphs 1
through 45 of Plaintiffs’ Complaint that have not been specifically admitted to be true.

47, Defendant Officers deny each and every allegation contained in Paragraphs 46, 47,
48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73,
74, and 75 of Plaintiffs’ Complaint.

Vv. Affirmative Defenses
FIRST DEFENSE

48. Plaintiffs’ Complaint fails to state a cause of action upon which relief can be
granted against Defendant Officers.

SECOND DEFENSE

49, Defendant Officers acted, at all times and in all material respects, in good faith,
without malice or ill will for Plaintiffs, and upon a reasonable belief that their actions were in

compliance with all applicable federal, state, and municipal laws and regulations, including all
Case: 2:20-cv-00101-SDM-KAJ Doc #: 14 Filed: 02/27/20 Page: 7 of 9 PAGEID #: 38

administrative regulations, orders, and practices of the Ohio Department of Public Safety, the
Columbus Division of Police, and the Vice Unit.
THIRD DEFENSE
50. Defendant Officers acted, at all times and in all material respects, in good faith,
without malice or ill will for Plaintiffs, and upon a reasonable belief that Plaintiffs’ employees had
violated R.C. §2907.40(C)(2), a law which had not been repealed, had not been declared
unconstitutional, and had been consistently enforced prior to September 15, 2017.
FOURTH DEFENSE
51. Defendant Officers acted, at all times and in all material respects, in good faith,
without malice or ill will for Plaintiffs, and upon a reasonable belief that Plaintiffs had violated
R.C. §2907.40(B), a law which had not been repealed, had not been declared unconstitutional, and
had been consistently enforced prior to October 27, 2017.
FIFTH DEFENSE
52. Defendant Officers’ actions towards Plaintiffs were based on probable cause and
were neither retaliatory nor motivated by personal reasons.
SIXTH DEFENSE
53. Defendant Officers are entitled to qualified immunity.
SEVENTH DEFENSE
54. Plaintiffs’ Complaint is barred in whole or in part by R.C. Chapter 2744 et seq.
and/or common law political subdivision immunity.
EIGHTH DEFENSE
55. Plaintiffs have failed to mitigate their alleged injuries, losses, and damages, the

existence of which Defendant Officers deny.
Case: 2:20-cv-00101-SDM-KAJ Doc #: 14 Filed: 02/27/20 Page: 8 of 9 PAGEID #: 39

NINTH DEFENSE

56. Defendant Officers reserve the right to assert additional defenses as may become

necessary through the course of discovery.

Respectfully submitted,

/s/ Larry H. James

Larry H. James — Trial Attorney (0021773)
Christopher R. Green (0096845)

Natalie P. Bryans (0097697)

CRABBE, BROWN & JAMES, LLP

500 South Front Street, Suite 1200
Columbus, Ohio 43215

(614) 229-4567; FAX: (614) 229-4559
Email: ljames@cbjlawyers.com

Email: cgreen@cbjlawyers.com

Email: nbryans@cbjlawyers.com
Attorneys for Defendants Steven G. Rosser
and Whitney R. Lancaster

JURY DEMAND

Defendant Officers request a trial by a jury pursuant to the Federal Rules of Civil

Procedure.

Respectfully submitted,

/s/ Larry H. James
Larry H. James (0021773)

 
Case: 2:20-cv-00101-SDM-KAJ Doc #: 14 Filed: 02/27/20 Page: 9 of 9 PAGEID #: 40

CERTIFICATE OF SERVICE

I hereby certify that on February 27, 2020, I filed the foregoing Answer with the Clerk of
Courts for the United States District Court for the Southern District of Ohio, Eastern Division, and
a copy of the foregoing was duly served via the Court’s electronic filing system, upon the
following:

David A. Goldstein, Esq.

David A. Goldstein Co., L.P.A

511 South High Street, Suite 200
Columbus, Ohio 43215

Phone: (614) 222-1889

Email: dgoldstein@dgoldsteinlaw.com
Attorney for Plaintiffs

Rex H. Elliott, Esq.

Cooper & Elliott, LLC

2175 Riverside Drive
Columbus, Ohio 43221

Phone: (614) 481-6000

Email: rexe@cooperelliott.com
Co-Counsel for Plaintiffs

Gina M. Piacentino, Esq.

88 East Broad Street, Suite 1560
Columbus, Ohio 43215

Phone: (614) 221-0800

Email: gpiacentino@wp-lawgroup.com
Co-Counsel for Plaintiffs

/s/_ Larry H. James

LARRY H. JAMES (0021773)

Attorney for Defendants Steven G. Rosser
and Whitney R. Lancaster

 
